In an action to recover *491damages based on the breach of a lease, the plaintiff appeals from a judgment of the Supreme Court, Rockland County (Meehan, J.), entered October 26, 1995, which, upon the granting of the defendant’s motion for summary judgment, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff corporation rented certain premises to a corporate tenant repeatedly, and uniformly, described in the lease as "Mini-Maxi”, or "Mini-Maxi, Inc”. The plaintiff’s president inserted the corporate signal "Inc.” at two points in the lease after the name "Mini-Maxi”. The lease and a rider were signed by the defendant David Kwilecki, but in each case his signature is followed by the abbreviation "Pres”. Nonetheless, the plaintiff commenced the present action against Kwilecki individually, rather than against the corporation.
Kwilecki’s motion for summary judgment was supported by evidence sufficient to demonstrate that, in executing the lease, he was acting as the agent of a disclosed corporate principal, so as to be exempt from personal liability (see, e.g., Goldstar Smoked Fish v Greenfield Partners, 206 AD2d 457; Kolomick Contrs. v Shelter Rock Estates, 172 AD2d 492; Tender Loving Care Agency v Hladun, 111 AD2d 162). In opposition, the plaintiff offered conclusory allegations that the corporation in question was a sham (see, Maggio v Becca Constr. Corp., 229 AD2d 426; Katz v N. Y. Tint Taxi Corp., 213 AD2d 599; Bowles v Errico, 163 AD2d 771), and equally conclusory allegations that further discovery was required (see, Castrol, Inc. v Parm Trading Co., 228 AD2d 633; Mazzaferro v Barterama Corp., 218 AD2d 643). We note that the corporation from which the plaintiff now seeks disclosure is not a party to this action (cf., Di Miceli v Olcott, 119 AD2d 539).
Under these circumstances, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Thompson, J. P., Joy, Krausman and Luciano, JJ., concur.